Citation Nr: 0801590	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for basilar artery 
insufficiency, including as a result of exposure to Agent 
Orange.  

3.  Entitlement an initial disability rating in excess of 10 
percent for rashes, to include tinea pedis and papular rashes 
of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
chronic low back disability, declined to reopen the veteran's 
claim for service connection for basilar artery 
insufficiency, and granted service connection for rashes, to 
include tinea pedis and papular rashes of the leg, with a 10 
percent evaluation effective November 8, 2004.  The RO in St. 
Petersburg, Florida, currently has jurisdiction over the 
claims.  

In August 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In a July 2005 VA Form 21-4138, the veteran reported 
treatment for shingles and high blood pressure.  The RO 
acknowledged receipt of these claims in an August 2005 
letter, but has not taken any further action.  Therefore, 
these issues are REFERRED to the RO for appropriate action.  

The issue of service connection for basilar artery 
insufficiency, including as a result of exposure to Agent 
Orange, and the issue of entitlement to an initial disability 
rating in excess of 10 percent for rashes, to include tinea 
pedis and papular rashes of the legs, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's back disorder pre-existed service and did not 
increase in severity during active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic low back 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

The veteran makes several contentions regarding his claim for 
service connection for a chronic low back disorder.  He 
originally reported that he has arthritis of the spine as a 
result of active service, which has resulted in trouble 
walking and occasionally being unable to stand up because of 
the pain.  See December 2004 statement in support of claim.  
In his February 2006 notice of disagreement (NOD), the 
veteran asserted that he had problems with his back before 
his entry into service, as he had broken a vertebra when he 
was sixteen.  He indicated that at the time of his 
enlistment, his back was examined and he was told that it 
would not be a problem.  The veteran also asserted that he 
had been seeing doctors about his back since he was sixteen.  
During his August 2007 hearing, however, the veteran denied 
having any problems with his back prior to service.  He 
reported injuring his back as a result of having to carry 
heavy packs of gear and jumping out of trucks with the gear 
on during basic training, which was problematic due to his 
small stature.  The veteran denied seeking treatment for his 
back during service and reported that it was not long after 
his discharge that he began having backaches.  He also 
indicated that he had received fairly consistent treatment 
since that time.  See hearing transcript.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

In this case, the Board must first determine whether the 
presumption of soundness applies.  At the time of his 
enlistment, the veteran reported that his back hurt once in a 
while.  He also noted that he had been refused employment and 
had or had been advised to have an operation, both in 
relation to his back.  The examining physician reported a 
back injury that needed to be checked.  See September 1965 
report of medical history.  Clinical evaluation of the 
veteran's spine was abnormal and there were three notations 
made in relation to the veteran's spine - dorsal spine no 
significant abnormality (NSA); L-S (lumbosacral) spine healed 
epiphysitis, anterior-superior aspect L4 (December 14, 1965); 
and excellent range of motion (ROM), no deformity, good gait, 
no pelvic tilt.  The summary of defects and diagnoses 
included a notation that the veteran's spine had a healed 
epiphysitis, anterior-superior aspect, L4 - L2.  See 
September 1965 report of medical examination.  

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(1) (2007).  This is so because healed 
epiphysitis, anterior-superior aspect, L4 - L2, was noted at 
the time of the veteran's entrance into service.  Epiphysitis 
is defined as inflammation of an epiphysis or of the 
cartilage that separates it from the main bone.  An 
epiphysis, in turn, is defined as the expanded articular end 
of a long bone.  See Dorland's Illustrated Medical Dictionary 
568 (28th ed. 1994).  

The record does not demonstrate that the veteran's pre-
existing back problem underwent an increase in severity 
during service.  The service medical records are devoid of 
reference to complaints of or treatment for any back 
problems, and at the time of his discharge the veteran denied 
recurrent back pain and clinical evaluation of his spine was 
normal.  See November 1967 reports of medical examination and 
history.  

In addition, the post-service medical evidence does not 
support a finding that a back condition was aggravated during 
service for several reasons.  First, the earliest record of 
complaint involving the veteran's lumbosacral spine is dated 
December 1991, more than two decades after his separation 
from service, and contains a diagnosis of lumbar strain as a 
result of the veteran shoveling snow.  See record from 
Tolfree Memorial Hospital.  Although there is a prior 
notation related to the veteran's back, this had to do with 
his cervical spine rather than his lumbosacral spine.  See 
September 1985 record from Dr. Boxwell.  There is no record 
of treatment related to the veteran's lumbosacral spine prior 
to the December 1991 record.  Second, the veteran underwent 
several VA C&P examinations prior to this initial notation 
during which there is no indication that he had any problems 
with his back.  See C&P examination reports dated November 
1979, April 1981 and January 1985.  

Based on this evidence, the Board finds that the veteran's 
disability, diagnosed as healed epiphysitis, anterior-
superior aspect, L4 - L2, was not aggravated during service.  
As this disorder pre-existed his entry into active service 
and was not aggravated by such service, service connection 
for this disability is not warranted.  Further, there is no 
competent evidence of record showing that any other low back 
disorder, including lumbar strain and/or degenerative disc 
disease of the lumbar spine (first diagnosed many years after 
service), had its onset during active service or is related 
to any in-service disease or injury.  Again, the service 
medical records disclose no complaints or treatment for a low 
back disorder during service or upon separation examination.  
Nor is there any evidence of arthritis of the lumbar spine 
within one year of the veteran's separation from service.  
See 38 U.S.C.A. §§ 1112, 1137.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, and that the claim must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2006 rating decision 
that denied the veteran's claim for service connection for a 
chronic low back disability, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any evidence in his 
possession that pertains to the claim.  See March 2005 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  The veteran was also provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See June 2006 statement 
of the case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded an appropriate VA examination in 
connection with his claim.  The Board acknowledges that the 
veteran testified that he is currently receiving treatment 
related to his back at VA facilities from which records have 
not been obtained.  In light of the fact that the crux of 
this case turns on whether the veteran's pre-existing was 
aggravated by service, and in light of the findings as noted 
above, current treatment records would not provide a basis to 
grant this claim.  Therefore, obtaining these records would 
serve no constructive purpose.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

With respect to basilar artery insufficiency, the Board 
denied service connection for this disability on a direct 
basis in September 1989.  The RO found that new and material 
evidence had not been presented to reopen the claim in 
January 2006.  However, the veteran's current claim for 
service connection for basilar artery insufficiency is based 
upon exposure to Agent Orange.  See Statement from the 
veteran's representative, dated November 4, 2004.  This is a 
separate and distinct claim from the one denied by the Board 
in 1989, and the veteran need not submit new and material 
evidence, as adjudicated by the RO.  Additionally, the RO has 
not adjudicated the veteran's claim with consideration of the 
laws and regulations related to disabilities associated with 
exposure to herbicides.  Accordingly, the claim is remanded 
to the RO/AMC for readjudication.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In a December 2004 statement in support of claim, the veteran 
reports receiving treatment from the VA Medical Centers 
(VAMC) in Detroit, Saginaw and Ann Arbor.  While review of 
the claims folder reveals that VA treatment records from the 
Saginaw VAMC have been obtained, there is no indication that 
treatment records from the other facilities identified by the 
veteran have been associated with the claims folder.  On 
remand, the RO/AMC should obtain these records.  The RO/AMC 
should also obtain the veteran's complete treatment records 
from the VA facilities in Tampa and Zephyrhills, as the 
veteran testified to receiving treatment for his skin and 
basilar artery insufficiency from there.  See August 2007 
transcript.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A VA 
C&P skin diseases examination was conducted in June 2005 and 
is now over two years old.  In light of the foregoing, 
fundamental fairness warrants a more contemporaneous VA C&P 
examination for the purpose of ascertaining the current 
severity of his service-connected skin disability.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  
Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for basilar 
artery insufficiency, including as a 
result of exposure to Agent Orange; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder. 

2.  Obtain the veteran's complete 
treatment records from the VA Medical 
Centers in Detroit, Michigan and Ann 
Arbor, Michigan.  

3.  Obtain the veteran's complete 
treatment records from the VA facilities 
in Tampa, Florida and Zephyrhills, 
Florida.  

4.  Schedule the veteran for a VA skin 
examination.  The claims folder must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  

All pertinent symptomatology and findings 
associated with the veteran's service-
connected rashes (tinea pedis and papular 
rashes of the legs) should be reported in 
detail.  Unretouched color photographs 
should be included with the examination 
report.

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected rashes; 
the percentage of the veteran's exposed 
areas (total area of the skin of the 
hands, head, and neck) affected by his 
rashes; and whether he required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12 months.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  

5.  Thereafter, readjudicate the claims, 
including the issue of service connection 
for basilar artery insufficiency, 
including as a result of exposure to 
Agent Orange.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


